Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 29, 2021                                                                                  Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
  161051(36)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  DOREEN ROTT,                                                                                          Elizabeth M. Welch,
           Plaintiff-Appellant,                                                                                       Justices
                                                                    SC: 161051
  v                                                                 COA: 347609
                                                                    Oakland CC: 2015-148771-NO
  ARTHUR ROTT,
             Defendant-Appellee.
  ___________________________________________/

         On order of the Chief Justice, the motion of plaintiff-appellant to extend the time
  for her reply brief is GRANTED. The reply brief submitted on January 28, 2021, is
  accepted as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 29, 2021

                                                                               Clerk